Title: To James Madison from Samuel Smith, 9 April 1808
From: Smith, Samuel
To: Madison, James



Sir,
W___n 9. April 1808

I do myself the honor to hand you a letter from Boston, inclosing a Copy of a detailed Account of the Voyage of the Schooner Topaze.  The original will Come I expect in the Bingham to Baltimore.  I send you this, that it may accompany the papers you are in possession of.  Altho: not authenticated yet, It will enable Mr. Pinkney to understand the Case more compleatly than he Could without it.  I am Sir, Your Obedt: Servt.

S. Smith

